Title: To George Washington from William Stephens Smith, 12 December 1782
From: Smith, William Stephens
To: Washington, George


                        
                            Sir.
                            Dobbs’s Ferry 12th Decr 1782
                        
                        I have to acknowledge the receipt of your Excellency’s Letters dated the 6th & 9 inst. &
                            observe that the Plan is laid aside; whilst it existed, my Spirits were kept afloat, & I scarcely allow’d myself
                            to reflect (further than was necessary for the moment) upon my Position, but with it, every spur to my ambition is
                            vanish’d, and I have nothing to engage my Attention, excepting flagg Duty, the general Imbecility of the Post, and the
                            slippery Glacis, upon which my Reputation as an officer at present rests.
                        I feel myself confident in asserting, that with the smallness of this Garrison & the present
                            Situation of the Works, it must fall should the Enemy ever attempt it, with firmness, its abatis being old & dry
                            may with ease be beat down with a Common Handspike the Work itself is a curious Compound of Salient Angles,
                                consequently not capable of supporting each other, and the men defending it against the Charge of a
                            small Column, must be destroy’d by the cover’d fire from the neighboring Wood, the Parapet of the Citidel not being knee
                            high & the distance from the wood small musquett shot. From the general opinion that seems to prevail respecting
                            the post, I immagine a similar Report has never been made. I therefore wish, your Excellency would
                            question the field Officers of the Light Infantry, who have commanded here respecting this Report, as I am convinced my
                            assertion must deviate from their Answers.
                        I wish to be inform’d (if proper) how long I may expect to remain here, I will then endeavour to suit myself
                            to my Station for the term & submitting with my usual Resignation to your will, be persuaded that you are the only
                            competent Judge of the necessity of it.
                        It is with Pain I observe the policy of the British Commander operating agreable to his wish, its effects are
                            extended thro the lower Country in such a manner, that should the war continue, I think every thing is to be fear’d from
                            it, the plan is so perfectly consistant with the wish of the people, that they give into it with pleasure, & boast
                            of the temporary Security, which the Artfull Policy of their Enemy’s affords them. It has already rose to such a height
                            that the parties from both sides pass arm’d within sight of each other, without Injury or Insult, & there have
                            been frequent Instances, of their meeting upon the meadows, between Paulus Hooke, & the Main, grounding their arms
                            at some distance, & drink together, this is not only the Case with the Refugees, but a Hessian Guard posted near
                            Priors Mill, have done the same. The last time I was below, a Friend told me, that to his certain knowledge in the course
                            of the last week seven Arm’d Refugees, in company with a party of Levies from Hackensack, drove (through the English
                            Neighbourhood) twenty three Head of Cattle to New York, that the Refugees went in, & having disposed of them to the
                            best Advantage, returned, & divided the Money with their Companies. In short the whole wish of these People, both
                            Levies and Militia appear to be nothing more than to keep the door of trade open for themselves with the Enemy, &
                            at the same time will punish with severity the wretched Inhabitant, detected treading in their Steps, they even go so far
                            as to strip woeman coming from the City, on pretence of searching for goods, when the Villians themselves (perhaps) are
                            returning, with their pockets filled with Money, for convoying Provision to the Enemy.
                        From New Ark they trade with arms in their Hand in parties from five to thirty, A small party of militia that
                            I sent down on the 9th have just returned, they fell in with a Lieutenant of the Levies stationed at Hackensack, they then
                            amounted to 14 men & marched together, a boat from the City with eight Refugees landed below Bulls–ferry, about 2
                            oClock P.M. yesterday, each Party grounded their Arms, met, & drank together a full Hour, then parted as friends
                            perfectly satisfied with each other, they say the Transports that have lately arrived from Europe & Halifax, came
                            for the Express Purpose of taking the troops from NewYork, & they expect to go this Winter or very early in the
                            Spring.
                        The Marketts are open to the Country People, who go and return without molestation, Sir Guy has positively
                            order’d that no Prisoners shall be made & that their Parties shall not fire upon ours, excepting in their own
                            defense, and those who are found guilty of a breach of these orders, will be put on board of a ship of war, for Life. Thus
                            Sir Guy finding the force of his arms not sufficient, he means to finese them out of their Liberties, or at least, deprive
                            their Country of their further services, by ensuring them protection at Home, and the poor wretches will take the bait
                            unless some sudden step is taken to counteract their designs.
                        Should General Schuyler obtain Permission for a Vessel to pass this Post, every attention shall be paid to
                            his Daughter in my power.
                        I have wrote to the Commissary of Prisoners in N. York respecting the Refugee, sent up by the last Relief,
                            and if there is not an Inhabitant a Prisoner with them (which I think is probably the Case) I shall wish for Your
                            Excellency’s Permission to send him in on Parole, as he is a young fellow who is not immediately in service, and this is
                            the first excursion he has made since the War, with no other intent (as I am inform’d) than to dispose of some Articles he
                            had with him, to gather a little money for the approaching Holliday’s—his Parents are in the City—aged, & require
                            his assistance for their Support.
                        I shall give Mr Cutts every assistance in my Power to forward his Business, the Letters to Sir Guy &
                            Admiral Digby are dispatch’d & if the money referr’d to, should be paid I will advise your Excellency of it
                            immediately.
                        As far as my recollection at present serves me, I think Mr Skinner, only delivered to me those Papers which
                            related to my Department’s agreable to the Arrangement of Congress. I am with great Respect Your Excellency’s most obliged
                            Humble Servt
                        
                            W.S. Smith Lt Colo. &c
                        
                    N.B. last night the refugees from New York militia & Levies had a Dance at Bergen. 